department of the treasury internal_revenue_service washington d c jul tep vlalt tax_exempt_and_government_entities_division uniform issue list legend taxpayer a taxpayer b ira w ira x ira y ira z company m amount dear this is in response to a ruling_request dated date from your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations have been submitted taxpayer a is married to taxpayer b during taxpayers a and b converted their traditional individual_retirement_accounts iras w and x maintained with company m to roth iras iras y and z also maintained with company m subsequent to the purported transaction taxpayers a and b discovered that their combined adjusted_gross_income for calendar_year exceeded the limit found at sec_408a of the internal_revenue_code code at the time of the purported conversions taxpayers a and b were unaware they were not eligible to convert their traditional iras to roth iras taxpayers a and b discovered the time limits found in announcements and cited below after said time limits had expired when taxpayers a and b filed their joint calendar year’ - federal_income_tax return they reported adjusted_gross_income of dollar_figure the taxpayers received notice from the internal_revenue_service that taxpayer b’s business did not qualify for subchapter_s status as’ a result their combined gross_income for calendar_year exceeding the limit for converting from a traditional_ira to a roth_ira was actually dollar_figure- in august of from september of to august of taxpayers a and b believed that taxpayer b was eligible to file as a subchapter_s_corporation and thus acted in good_faith at all times as of the date of the letter_ruling request the taxpayers had not received a notice from the internal_revenue_service indicating that the taxpayers were ineligible to convert their traditional ras to roth iras on a date which was no later than date taxpayers a and b filed an amended federal_income_tax return form_1040 onan attachment to said amended_return taxpayers a and b noted that on their federal_income_tax return form_1040 they reported taxable ira_distributions in the value of amount which represented one quarter of the values of their traditional iras purportedly converted to roth iras during the attachment further indicates that they subsequently became aware that tney were ineligible to convert their traditional iras to roth iras finally it indicates that they have filed a request for relief under sec_301_9100-3 with the service based on the foregoing facts and representations you have requested the following ruling that pursuant to sec_301_9100-3 of the regulations taxpayers a and b are granted a period not to exceed days form the date of this ruling letter to recharacterize their roth iras y and z to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service fi if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer's failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election - sec_301_9100-3 ii of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement 1994_24_irb_50 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement r b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira taxpayers a and b timely filed their joint federal_income_tax return but did not discover they were ineligible to recharacterize their as a result taxpayers a and b were ineligible for relief under either announcement or announcement therefore it is necessary to determine if they are eligible for relief under the provisions of sec_301 -9100-3 of the regulations iras until august of in this case taxpayers a and b were ineligible to convert their traditional iras w and x to roth iras y and z because their adjusted_gross_income exceeded dollar_figure however until they discovered otherwise taxpayers a and b believed that they were eligible to convert their iras w and x to roth iras y and z taxpayers a and b filed this request for sec_301 relief shortly after discovering that they were ineligible to convert iras w and x to roth iras y and z and as noted above before the service discovered their failure to comply with the announcements referenced above with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras as traditional iras specifically the service has concluded that you have met the requirements of clause i of sec_301 -9100-3 b of the regulations therefore you are granted an extension of days from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that iras w and x and roth iras y and z meet the requirements code sec_408 and sec_408a respectively at all relevant times this ruling is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent copies of this ruling have been sent to your authorized representatives pursuant to a power_of_attorney on file in this office should you have any questions concerning this letter_ruling please contact _t ep ra t1 _ of my staff at sincerely yours erman andrew e manager employee_plans technical group tax_exempt_and_government_entities_division - enclosures deleted copy of the ruling notice cc
